           Case 1:19-cv-10976-AJN Document 1 Filed 11/27/19 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Walter Tenesaca,                                              Civ. Action #:

                                       Plaintiff,              Complaint
               -v-

 Gemelli Restaurant Group Inc.,                                Jury Trial Demanded
 Giovani Ferraioli,
 Mamica, Inc., and
 Mario Benforte,

                                      Defendants.

       Plaintiff Walter Tenesaca (“Plaintiff” or “Tenesaca”), by Abdul Hassan Law Group,

PLLC, his attorney, complaining of Defendants Gemelli Restaurant Group Inc., Giovani

Ferraioli, Mamica, Inc., and Mario Benforte, (collectively “Defendants”), respectfully alleges as

follows:

                          NATURE OF THE ACTION
1. Plaintiff alleges that he was employed by Defendants, individually and/or jointly, and
   pursuant to the Fair Labor Standards Act ("FLSA"), 29 U.S.C. §§ 216 (b), he is: (i) entitled to
   unpaid overtime wages from Defendants for working more than forty hours in a week and
   not being paid an overtime rate of at least 1.5 times his regular rate for such hours over forty
   in a week; and (ii) entitled to unpaid minimum wages from Defendants for working and not
   being paid at a rate of at least the applicable federal FLSA minimum wage rate for each hour
   he worked for Defendants in a week; and (iii) entitled to maximum liquidated damages and
   attorneys' fees pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq. including
   29 U.S.C. § 216(b).


2. Plaintiff further complains pursuant to New York Labor Law, that he is: (i) entitled to unpaid
   overtime wages from Defendants for working more than forty hours in a week and not being
   paid an overtime rate of at least 1.5 times his regular rate and 1.5 times the New York State
   Minimum wage rate for such hours over forty in a week; (ii) entitled to unpaid minimum
   wages from Defendants for working and not being paid at a rate of at least the applicable


                                                    1
           Case 1:19-cv-10976-AJN Document 1 Filed 11/27/19 Page 2 of 11



   New York State minimum wage rate for each hour he worked for Defendants in a week; (iii)
   entitled to an extra hour of pay for each day he worked a spread of hours of more than ten
   (10) hours; and (iv) entitled to maximum liquidated damages and attorneys fees, pursuant to
   the New York Minimum Wage Act ("NYMWA"), N.Y. Lab. Law§§ 650 et seq., including
   NYLL § 663, and the regulations thereunder.


3. Plaintiff is also entitled to recover his unpaid wages, and wage deductions, under Article 6 of
   the New York Labor Law including Section 191, 193, and compensation for not receiving
   notices and statements required by NYLL 195, under Article 6 of the New York Labor Law
   and is also entitled to maximum liquidated damages, interest, and attorneys’ fees pursuant to
   Section 198 of the New York Labor Law.


                         JURISDICTION AND VENUE
4. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1337 and
   supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367. In
   addition, the Court has jurisdiction over Plaintiff’s claims under the Fair Labor Standards Act
   pursuant to 29 U.S.C. § 216 (b).


5. Venue is proper in the Southern District of New York pursuant to 28 U.S.C. § 1391(b) and/or
   29 USC § 216(b).


6. This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§ 2202,
   2201.


                              THE PARTIES
7. Plaintiff Walter Tenesaca (“Plaintiff” or “Tenesaca”) is an adult, over eighteen years old,
   who currently resides in Queens County in the State of New York.


8. Upon information and belief and all times relevant herein, Defendant Gemelli Restaurant
   Group Inc. (“GRG”) was a New York for-profit corporation.




                                                2
          Case 1:19-cv-10976-AJN Document 1 Filed 11/27/19 Page 3 of 11



9. Upon information and belief and at all times relevant herein, Defendant GRG was
   owned/controlled/managed by Defendant Giovani Ferraioli (“Ferraioli”), who was in charge
   of the operations and management of GRG from in or around 2016 until the end of Plaintiff’s
   employment with Defendants in or around September 2019.


10. Upon information and belief and all times relevant herein, Defendant Mamica, Inc.
    (“Mamica”) was a New York for-profit corporation.

11. Upon information and belief and at all times relevant herein, Defendant Mamica was
   owned/controlled/managed by Defendant Mario Benforte (“Benforte”), who was in charge of
   the operations and management of Mamica for the period of Plaintiff’s employment from in
   or around 2003 to in or around 2016.

12. Upon information and belief, Defendants GRG and Ferraioli became the successors in
   interest to Defendants Mamica and Benforte as to Plaintiff’s employment and the ownership
   of the restaurant located at 152 East 79th Street New York, NY 10075, where Plaintiff was
   employed by Defendants.


13. Upon information and belief and at all times relevant herein, Defendants GRG, Ferraioli,
   Mamica, and Benforte, individually and/or jointly, controlled the employment of Plaintiff
   and were responsible for hiring, firing, scheduling, controlling, managing, supervising, and
   record-keeping as to Plaintiff’s employment, among other employment functions, and
   performed such functions as to Plaintiff.


14. Upon information and belief and at all times relevant herein, Defendants GRG, Mamica,
   Ferrarioli, and Benforte, shared a place of business (restaurant), in New York county, New
   York, located at 152 East 79th Street New York, NY 10075, where Plaintiff was employed.


15. At all times relevant herein, Plaintiff was employed individually and/or jointly by
   Defendants.


                              STATEMENT OF FACTS


                                                 3
              Case 1:19-cv-10976-AJN Document 1 Filed 11/27/19 Page 4 of 11



16. Upon information and belief, and at all relevant times herein, Defendants were in the food
      and restaurant business.


17. Upon information and belief, and at all relevant times herein, Defendants, individually and/or
      jointly, employed 15 or more employees.


18. Plaintiff was employed by Defendants, individually and/or jointly, from in or around 2003 to
      in or around September 2019.


19. At all times relevant herein, Plaintiff was individually and/or jointly employed by Defendants
      as a waiter performing a variety of manual functions within this capacity.

20. At all times relevant herein, Plaintiff's regular hourly rate of pay was approximately $10 an
      hour.

21. At all times relevant herein, Plaintiff worked about 53 or more hours each week for
      Defendants1; 5-6 days a week; over 10 hours a day for about 3 days a week.

22. For the period from in or around 2003 to in or around 2016, Plaintiff was paid his regular
      hourly rate for about 20 hours each week by Defendants and was not paid any wages for the
      remaining work hours including his overtime hours (hours over 40 in a week), each week.

    23. For the period from in or around 2016 to the end of his employment in or around September
       2019, Plaintiff was paid his regular hourly rate for about 36 hours or less each week by
       Defendants and was not paid any wages for the remaining work hours including his
       overtime hours (hours over 40 in a week), each week2.

24. A more precise statement of the hours and wages will be made when Plaintiff Tenesaca
      obtains the wage and time records Defendants were required to keep under the FLSA and

1
  At all times relevant herein and throughout Plaintiff’s employment with Defendants, Defendants has a practice of
deducting about 1.5 hours each day from Plaintiff’s work hours for a meal break even though Plaintiff’s meal break
did not exceed 30 minutes and the 1.5 hours per day deducted by Defendants did not constitute a bona fide meal
break within the meaning of the FLSA and NYLL.
2
  Throughout his employment with Defendants from in or around 2003 to in or around September 2019, Plaintiff
also received some tips which varied weekly.


                                                         4
          Case 1:19-cv-10976-AJN Document 1 Filed 11/27/19 Page 5 of 11



   NYLL. Accurate copies of Plaintiff’s wage and time records that Defendants were required
   to keep pursuant to 29 USC 211, 29 CFR 516 and NYLL 195, 12 NYCRR 142.2-6 are
   incorporated herein by reference.

25. For about the last three weeks of his employment with Defendants, Plaintiff worked about 53
   hours each week but was not paid any wages by Defendants for these weeks of work.
   Plaintiff seeks to recover such owed wages through this lawsuit.

26. At all times relevant herein and for the time Plaintiff was employed by Defendants,
   Defendants failed and willfully failed to pay Plaintiff an overtime rate of at least 1.5 times his
   regular rate of pay for all hours worked in excess of forty hours in a week.

27. At all times relevant herein, Plaintiff was not paid at a regular rate of at least the applicable
   federal FLSA and New York State minimum wage rate for each and all hours worked a week
   during his employment with Defendants.

28. At all times relevant herein, Plaintiff worked a spread of hours of more than 10 hours a day
   for about 3 days a week during his employment with Defendants but was not paid an
   additional hour of pay for each such day.

29. At all times relevant herein, Defendants did not provide Plaintiff with the notice(s) required
   by NYLL 195(1).


30. At all times relevant herein, Defendants did not provide Plaintiff with the statement(s)
   required by NYLL 195(3).


31. At at all times relevant herein, Defendants had revenues and/or transacted business in an
   amount exceeding $500,000 annually.


32. At all times relevant herein, Defendants conducted business with vendors and other
   businesses outside the State of New York.


33. At all times relevant herein, Defendants conducted business in interstate commerce involving


                                                   5
          Case 1:19-cv-10976-AJN Document 1 Filed 11/27/19 Page 6 of 11



   the purchase of food and restaurant supplies, and other essential supplies for its business.

34. At all times relevant herein, Defendants as a regular part of their business, made payment of
   taxes and other monies to agencies and entities outside the State of New York.


35. At all times relevant herein, Defendants as a regular part of its business, engaged in credit
   card transactions involving banks and other institutions outside the state of New York.


36. At all times relevant herein, Defendants transacted business with insurance companies, banks
   and similar lending institutions outside the State of New York.

37. At all times relevant herein, Defendants utilized the instrumentalities of interstate commerce
   such as the United States mail, internet electronic mail and telephone systems. In addition,
   Defendants and Plaintiff utilized interstate internet systems such as Grub Hub to process
   customer orders and payments.


38. At all relevant times herein, Defendants failed to display federal and state minimum
   wage/overtime posters.


39. At all relevant times herein, Defendants failed to notify Plaintiff of his federal and state
   minimum wage and overtime rights and failed to inform Plaintiff that he could seek
   enforcement of such rights through the government enforcement agencies.

40. “Plaintiff” as used in this complaint refers to the named Plaintiff.


41. The “present” or the “present time” as used in this complaint refers to the date this complaint
   was signed.


                       AS AND FOR A FIRST CAUSE OF ACTION
    FAIR LABOR STANDARDS ACT - 29 U.S.C 201 et Seq. – (Min. Wage + Overtime)
42. Plaintiff alleges and incorporates by reference the allegations in paragraphs 1 through 41
   above as if set forth fully and at length herein.



                                                  6
          Case 1:19-cv-10976-AJN Document 1 Filed 11/27/19 Page 7 of 11




43. At all times relevant to this action, Plaintiff was employed by Defendants, individually
   and/or jointly, within the meaning of the FLSA – 29 U.S.C. 201 et Seq.


44. At all times relevant to this action, Plaintiff was engaged in commerce and/or in the
   production of goods for commerce and/or Defendants, individually and/or jointly, constituted
   an enterprise(s) engaged in commerce within the meaning of the FLSA including 29 U.S.C.
   §§ 206, 207.


45. At all times relevant herein, Defendants, individually and/or jointly, transacted commerce
   and business in excess of $500,000.00 annually or had revenues in excess of $500,000.00
   annually.


46. At all times relevant herein, Defendants, individually and/or jointly, failed and willfully
   failed to pay Plaintiff overtime compensation at rates of at least 1.5 times his regular rate of
   pay for each hour worked in excess of forty hours in a work week, in violation of 29 U.S.C. §
   207.

47. At all times relevant herein, Defendants, individually and/or jointly, failed and willfully
   failed to pay Plaintiff at least the federal FLSA minimum wage rate for each and all hours
   worked, in violation of 29 U.S.C. § 206.

                               Relief Demanded
48. Due to Defendants' FLSA violations, plaintiff is entitled to recover from Defendants
   individually and/or jointly, his unpaid minimum wages and overtime compensation,
   maximum liquidated damages, attorney's fees, and costs of the action, pursuant to 29 U.S.C.
   § 216(b).




                                                  7
          Case 1:19-cv-10976-AJN Document 1 Filed 11/27/19 Page 8 of 11



                    AS AND FOR A SECOND CAUSE OF ACTION
NYLL 650 et Seq. and 12 NYCRR 142-2.2 etc. (Unpaid Overtime + Min. wages + SOH)
49. Plaintiff alleges and incorporates by reference the allegations in paragraphs 1 through 47
   above as if set forth fully and at length herein.


50. At all times relevant to this action, Plaintiff was employed by Defendants, individually
   and/or jointly, within the meaning of the New York Labor Law, §§ 2 and 651 and the
   regulations and wage orders thereunder including 12 NYCRR § 142, 146.


51. At all times relevant herein, Defendants, individually and/or jointly, failed and willfully
   failed to pay Plaintiff overtime compensation at rates of at least 1.5 times his regular rate of
   pay and 1.5 times the applicable New York minimum wage rate, for each hour worked in
   excess of forty hours in a work-week, in violation of the New York Minimum Wage Act and
   its implementing regulations and wage orders. N.Y. Lab. Law §§ 650 et seq., including 12
   NYCRR § 142-2.2; 12 NYCRR § 146-1.4.


52. At all times relevant herein, Defendants failed and willfully failed to pay Plaintiff at a rate
   that was at least equal to the applicable New York State minimum wage rate for each hour
   worked in a week in violation of the New York minimum Wage Act and its implementing
   regulations. N.Y. Lab. Law§§ 650 et seq.; 12 NYCRR § 142-2.1; 12 NYCRR § 146-1.2.


53. At all times relevant herein, Plaintiff worked a spread of hours of more than ten (10) hours
   for about three days a week during the period he was employed by Defendants but
   Defendants failed to pay Plaintiff an additional hour of pay for each such day in violation of
   the New York Minimum Wage Act, New York Labor law § 650 et seq., including 12
   NYCRR § 142-2.4; 12 NYCRR § 146-1.6.
                               Relief Demanded
54. Due to defendants New York Labor Law violations, Plaintiff is entitled to recover from
   Defendants, his unpaid overtime, minimum wage and spread of hours compensation,
   prejudgment interest, maximum liquidated damages, reasonable attorneys' fees, and costs of
   the action, pursuant to N.Y. Labor L. § 663(1) and the regulations thereunder.



                                                  8
          Case 1:19-cv-10976-AJN Document 1 Filed 11/27/19 Page 9 of 11



                       AS AND FOR A THIRD CAUSE OF ACTION
                               NYLL § 190, 191, 193, 195 and 198
55. Plaintiff alleges and incorporates each and every allegation contained in paragraphs 1
   through 54 above with the same force and effect as if fully set forth at length herein.


56. At all times relevant to this action, Plaintiff was employed by Defendants, individually
   and/or jointly, within the meaning of the New York Labor law, §§ 190 et seq., including §§
   191, 193, 195 and 198 and the applicable regulations thereunder.


57. Defendants, individually and/or jointly, violated and willfully violated NYLL §§ 190 et seq.,
   including §§ 191, 193 and 198, by failing to pay Plaintiff his unpaid non-overtime and
   overtime wages, minimum wages, spread of hours wages, and wage deductions, Plaintiff was
   entitled to within the time required by NYLL §§ 191, 193 and 198.

58. At all times relevant herein, Defendants, individually and/or jointly, failed and willfully
   failed to provide Plaintiff with the notice(s) required by NYLL 195(1) – Plaintiff is therefore
   entitled to and seeks to recover in this action the maximum recovery for this violation, plus
   attorneys’ fees and costs pursuant to NYLL 198 including NYLL 198(1-b), as well as an
   injunction directing defendants to comply with NYLL 195(1).

59. At all times relevant herein, Defendants, individually and/or jointly, failed and willfully
   failed to provide Plaintiff with the statement(s) required by NYLL 195(3) – Plaintiff is
   therefore entitled to and seeks to recover in this action the maximum recovery for this
   violation, plus attorneys’ fees and costs pursuant to NYLL 198 including NYLL 198(1-d), as
   well as an injunction directing Defendants to comply with NYLL 195(1).


                               Relief Demanded
60. Due to Defendants’ New York Labor Law Article 6 violations including violation of sections
   191, 193 and 198, Plaintiff is entitled to recover from Defendants, individually and/or jointly,
   his entire unpaid wages, including his unpaid non-overtime wages, overtime wages,
   minimum wages, spread of hours wages, wage deductions, maximum liquidated damages,
   prejudgment interest, maximum recovery for violations of NYLL 195(1) and NYLL 195(3),


                                                  9
         Case 1:19-cv-10976-AJN Document 1 Filed 11/27/19 Page 10 of 11



   reasonable attorneys’ fees, and costs of the action, pursuant to N.Y. Labor Law § 190 et seq.
   including § 198.


                               PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully requests that this Court grant the following relief:
57. Declare Defendants, individually and/or jointly, to be in violation of the Plaintiff’s rights
   under the Fair Labor Standards Act, Article 6 of the New York Labor Law, the New York
   Minimum Wage Act, and the Regulations thereunder;


58. As to the First Cause of Action, award Plaintiff his unpaid minimum wages and overtime
   wages due under the FLSA, together with maximum liquidated damages, costs and attorney's
   fees pursuant to 29 USC § 216(b);


59. As to his Second Cause of Action, award Plaintiff his unpaid overtime wages, minimum
   wages, and spread of hours wages, due under the New York Minimum Wage Act and the
   Regulations thereunder including 12 NYCRR §§ 142-2.2, 2.1, 2.4, 12 NYCRR §§ 146-1.2,
   1.4, 1.6, together with maximum liquidated damages, prejudgment interest, costs and
   attorney's fees pursuant to NYLL § 663;


60. As to his Third Cause of Action, award Plaintiff all outstanding wages, including unpaid
   non-overtime wages, overtime wages, minimum wages, spread of hours wages, wage
   deductions, plus maximum liquidated damages, as well as maximum recovery for violations
   of NYLL 195(1) and NYLL 195(3), reasonable attorneys’ fees, and costs of the action,
   pursuant to N.Y. Labor Law § 190 et seq. including § 198, and issue an injunction directing
   defendants to comply with NYLL 195(1) and NYLL 195(3).


61. Award Plaintiff prejudgment interest on all monies due;


62. Award Plaintiff any relief requested or stated in the preceding paragraphs but which has not
    been requested in the WHEREFORE clause, in addition to the relief requested in the
    wherefore clause;



                                                 10
         Case 1:19-cv-10976-AJN Document 1 Filed 11/27/19 Page 11 of 11




63. Award Plaintiff such other, further and different relief as the Court deems just and proper.


Dated: Queens Village, New York
       November 27, 2019

Respectfully submitted,

Abdul Hassan Law Group, PLLC

_/s/ Abdul Hassan________________
By: Abdul K. Hassan, Esq. (AH6510)
215-28 Hillside Avenue, Queens Village, NY 11427
Tel: 718-740-1000 - Fax: 718-740-2000
E-mail: abdul@abdulhassan.com
ATTORNEY FOR THE PLAINTIFF




                                                11
